


Exhibit 10.36


FIRST AMENDMENT
TO
CIRCOR INTERNATIONAL, INC.
2014 STOCK OPTION AND INCENTIVE PLAN


WHEREAS, CIRCOR International, Inc. (the “Company”) has established the 2014
Stock Option and Incentive Plan (the “Plan”);


WHEREAS, the Company desires to permit the grant of Full Value Awards to
Non-Employee Directors without imposing the three year vesting condition that
applies to grants to Employees and Consultants; and


WHEREAS, Section 19.1 of the Plan provides that the Board may amend the Plan
from time to time.


NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2015 as
follows:


Section 3.2(d) is hereby amended by adding the following sentence at the end
thereof:


“Notwithstanding the foregoing, the vesting restrictions set forth in this
Section 3.2(d) shall not apply to Full Value Awards that are granted to
Non-Employee Directors.”




Executed this 12th day of February, 2014 by a duly authorized officer of CIRCOR
International, Inc.
CIRCOR INTERNATIONAL, INC.
By: /s/ Alan J. Glass
Alan J. Glass
Vice President, General Counsel and Secretary




 


